Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 4, 2019

                                      No. 04-19-00423-CV

                                 IN RE Z.K.T.W. AND Z.K.R.


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00921
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order counsel for appellant, Shawn Sheffield, to file the appellant’s brief by September 10,
2019. This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Given the time constraints governing the disposition of this appeal, further
request for extensions of time will be disfavored.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court